Citation Nr: 1548190	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids, status post hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2007.  




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the claims file was permanently transferred to the RO in St. Petersburg, Florida, which now has jurisdiction over the claim on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD) was withdrawn by the Veteran in a statement dated January 2012, prior to certification of the appeal to the Board, and is no longer part of his appeal.  See the August 2014 report of general information; 38 C.F.R. § 20.204 (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, received by the RO in February 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ) by live videoconference.  The Veteran was scheduled for a videoconference to be held at the Veterans Benefits Administration (VBA) in Bay Pines, Florida, on October 28, 2015.  See the September 2015 letter.  

In October 2015, the Veteran contacted the RO, and indicated that he would be unable to travel to the VBA for the hearing because the location is approximately 360 miles from his home.  In a follow-up letter dated October 2015, the Veteran 


expressed again his inability to travel to the designated location and explained that such was impossible due to the symptoms associated with his service-connected hemorrhoids and because it is a 7-hour drive from his home.  He requested alternative means for his videoconference hearing.  See the October 2015 letter.  
In light of the Veteran's request to have a videoconference hearing scheduled at a more convenient location, the Board finds that the issue must be remanded in order to comply with this request.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ) at the most convenient location possible for the Veteran. All locations with videoconferencing capability and reasonably accessible to the Veteran should be considered. 

2. Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the electronic folder.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




